DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8 and 13 have each been amended to include the new limitation: “two extension lines of rotating shafts of the first rotor and the second rotor respectively lie in two planes that are perpendicular to each other while the two extension lines are offset from each other as viewed in either plane.” This is supported in the original specification (paragraph [0029] of the PG-Pub of the instant application, US 2021/0025399) as follows: “Specifically, a rotating shaft 311 of the second rotor 31 has an extension line 310. The extension line 310 is perpendicular to a rotating shaft 211 of the first rotor 21. Preferably, the extension line 310 of the second rotor 31 is perpendicular to the rotating shaft 211 of the first rotor 21 without intersecting. Similarly, a rotating shaft 211 of the first rotor 21 has an extension line 210. The extension line 210 is perpendicular to a rotating shaft 311 of the second rotor 31. In the present embodiment, an axis plane 200 where the rotating shaft 211 of the first rotor 21 located is parallel to a top plane 301 of the second rotor 31. The extension line 310 of the second rotor 31 is substantially perpendicular to the axis plane 200 rather than directly intersecting the rotating shaft 211 of the first rotor 21.” This limitation can be most clearly viewed in Figure 3 wherein the two extension lines (210 and 310) are slightly offset (i.e., not intersecting) from each other and the planes containing these lines are perpendicular to each other. Please also refer to the 112a and 112b rejections in the previous office action dated 01/28/2022 for further explanation regarding this added limitation. 
The examiner relied on the teachings of Marenco (US 2017/0009773) to anticipate the limitations of one or more of the independent claims (see final office action dated 01/28/2022). However, Marenco’s extension lines (X1 and X2) both lie in the same vertical plane or can be conceived to line in planes that do not intersect each other (i.e., in planes that are not perpendicular to each other). There would be no reasonable way to modify Marenco’s water pump module (10) since doing so would involve excessive hindsight reconstruction. 
Huang et al. (US 2018/0094633) discloses a similar pump module (5) comprising two pump modules (50) that are attached to each other but Huang fails to disclose a pump body comprising a housing since the modules are connected directly to each other. While these modules contain pump shafts (see Figure 9) that are perpendicular to each other, the extension lines of these shafts do not appear to be offset from each other. Making these shaft extension lines offset from each other would require substantial hindsight reconstruction and would potentially destroy the intended modular construction of these modules. 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, independent claims 1, 8 and 13 and their respective dependent claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746